Name: 89/86/EEC: Commission Decision of 11 January 1989 on improving the efficiency of agricultural structures in Italy (Campania) pursuant to Council Regulation (EEC) No 797/85 (only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  regions of EU Member States;  agricultural policy
 Date Published: 1989-02-03

 Avis juridique important|31989D008689/86/EEC: Commission Decision of 11 January 1989 on improving the efficiency of agricultural structures in Italy (Campania) pursuant to Council Regulation (EEC) No 797/85 (only the Italian text is authentic) Official Journal L 032 , 03/02/1989 P. 0032 - 0032*****COMMISSION DECISION of 11 January 1989 on improving the efficiency of agricultural structures in Italy (Campania) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (89/86/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Italian Government has forwarded Decision No 109/2 of the Campania Region of 29 July 1988 on the implementation of Regulation (EEC) No 797/85; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community to the common measure provided for in Article 1 of that Regulation are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the investment aids granted to farmers not presenting a material improvement plan are subject to the limits and restrictions laid down in Article 8 (2), (3) and (4) of Regulation (EEC) No 797/85; Whereas the regional aids must be reviewed to comply with the limits laid down in Articles 4 and 8 (2) of Regulation (EEC) No 797/85; whereas the Region will accordingly forward a list of regional laws and a summary table giving the rates of investment aids where a material improvement plan is or is not submitted; Whereas, subject to the above remarks, the measues provided for in the provisions forwarded satisfy the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions of Decision No 109/2 of the Campania Region of 29 July 1988 forwarded by the Italian Government pursuant to Article 24 (4) of Regulation (EEC) No 797/85 satisfy the conditions for a Community financial contribution to the common measure provided for in Article 1 of that Regulation, subject to the following conditions: (a) Italy shall ensure that the investment aids granted to holdings not submitting a material improvement plan comply with the limits and restrictions laid down in Article 8 (2), (3) and (4) of Regulation (EEC) No 797/85; (b) Italy shall forward to the Commission a list of investment aids under the laws in force in the Campania Region. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 11 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.